ORDER
PER CURIAM.
Appellant Brian Angelí was tragically injured in an automobile accident. He appeals from the trial court’s amended judgment in his personal injury suit against the Missouri Highways and Transportation Commission (MHTC) and the driver of the other automobile involved. Several other defendants were dismissed from the suit before trial. Mr. Angelí prevailed at trial, and the defendants have presented no appeal from the verdict.
Mr. Angelí asserts four points on appeal. First, he assigns error to the trial court’s dismissal of Kevin Raithel, an employee of MHTC, arguing that Mr. Raithel is not shielded from liability by the public duty doctrine. Mr. Angelí alleges further error in the trial court’s reduction of damages against MHTC, arguing that the statutory caps used to reduce the award are unconstitutional because they (1) violate the fundamental right to full access of the courts, (2) violate the separation of powers by freezing the common law, and (8) imper-missibly burden a suspect class of disabled persons.
The trial court’s amended judgment is affirmed pursuant to Rule 84.16(b).